DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0061] and [0083] of (U.S Publication No. 20220086982 A1), it is suggested that “step 51” should be changed to --step s1-- to make it clearer, maybe it is a typo.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the execution of steps S1 to S4” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “receiving the target duty ratio entered by the user and comparing the target duty ratio with the standard duty ratio to generate a comparison result” in claims 1 and 6, and the limitation recites “wherein the standard duty ratio is determined by a power of an illuminating light and an exposure frequency during a shooting of a camera” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, lines 2-3, it is suggested that the limitation recites “presetting a standard signal period of a PWM signal and a standard duty ratio of an effective pulse in the standard signal period” should be changed to --presetting a standard signal period of a PWM signal and a standard duty ratio of an effective pulse, by a signal detection module, in the standard signal period-- to make it clearer.
in claim 1, lines 6-8, it is suggested that the limitation recites “adjusting a duration of a signal period relative to the standard signal period while keeping the duration of the , by a constant effective pulse width modulation module, while keeping the duration of the standard signal period unchanged-- to make it clearer.
In claim 1, lines 12-14, it is suggested that the limitation recites “adjusting the duration of the effective pulse in the standard signal period while keeping the duration of the standard signal period unchanged” should be changed to -- adjusting the duration of the effective pulse in the standard signal period, by a constant cycle pulse width modulation module, while keeping the duration of the standard signal period unchanged-- to make it clearer.
In claim 1, lines 18-20, it is suggested that the limitation recites “when the target duty ratio is equal to the standard duty ratio, generating a corrected PWM signal according to the standard duty ratio and the duration of the standard signal period” should be changed to -- when the target duty ratio is equal to the standard duty ratio, generating a corrected PWM signal, by the constant effective pulse width modulation module or the constant cycle pulse width modulation module, according to the standard duty ratio and the duration of the standard signal period
In claim 6, lines 11-13, it is suggested that the limitation recites “based on the comparison result, generated by the signal detection module, that the target duty ratio of the effective pulse is smaller than the standard duty ratio” should be changed to --wherein the target duty ratio of the effective pulse is smaller than the standard duty ratio based on the comparison result generated by the signal detection module-- to make it clearer.
wherein the target duty ratio of the effective pulse is larger than the standard duty ratio based on the comparison result generated by the signal detection module-- to make it clearer.
In claim 6, lines 25-26, it is suggested that the limitation recites “based on the comparison result that the target duty ratio of the effective pulse is equal to the standard duty ratio” should be changed to --wherein the target duty ratio of the effective pulse is equal to the standard duty ratio based on the comparison result generated by the signal detection module-- to make it clearer.
Claims 2-5 and 7-10 are depending on claims 1 and 6, and are objected as the same reasons as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/21/2022